Citation Nr: 0825134	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  

2.  Entitlement to an increased rating greater than 10 
percent for pes planus with traumatic arthritis of both great 
toes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an anxiety disorder; from an October 
2004 rating decision that denied service connection for post-
traumatic stress disorder (PTSD); from a December 2004 rating 
decision that denied service connection for an adjustment 
disorder; and from a March 2006 rating decision that denied 
an increased rating greater than 10 percent for pes planus 
with traumatic arthritis of both great toes.  

In a November 2003 decision, the Board noted that in an April 
2003 Informal Hearing Presentation, the veteran's 
representative raised an issue of clear and unmistakable 
error in a 1994 RO decision that denied service connection 
for a "foot condition."  The Board referred the issue to 
the RO for consideration.  In correspondence in February 
2004, the veteran contended that the 1994 decision contained 
unspecified error.  The Board again refers the issue to the 
RO for development and adjudication as appropriate.  The RO 
should provide the veteran and his representative with notice 
of the criteria for revision of a final decision of the RO on 
the basis of clear and unmistakable error.   See 38 C.F.R. 
§ 3.105 (2007).  

In a letter to his Congressman in September 2007, the veteran 
stated that he was pursuing claims for service connection for 
fibromyalgia, irritable bowel syndrome, joint pains, and 
tinnitus.  These issues are also referred to the RO for 
development and adjudication as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary.  First, in August 2006 substantive appeals, the 
veteran indicated his desire to proceed with review by the 
Board.  From September through December 2007, the Board 
received additional medical and lay evidence submitted by the 
veteran and his representative.  In correspondence in 
December 2007, the veteran's representative waived 
consideration of the evidence by the RO.  However, in 
February 2008, the veteran's national representative 
rescinded the waiver.  Therefore, the RO must review the new 
evidence, and provide the veteran and his representative a 
supplemental statement of the case and an opportunity to 
respond.  38 C.F.R. § 20.1304(c) (2007). 

Further, in a September 2005 substantive appeal, the veteran 
indicated that he desired a hearing before the Board sitting 
in Washington, D.C.  In August 2006, the veteran submitted a 
substantive appeal that indicated a desire for a hearing in 
Washington and a second substantive appeal that indicated he 
desired no hearing.  The RO should request clarification of 
the veteran's desire for a hearing.

Moreover, the veteran provided copies of a September 2007 
request to the Board of Correction of Naval Records (BCNR) 
for the award of a Combat Action Ribbon.  BCNR forwarded his 
request to the Commandant of the Marine Corps in October 
2007.  The RO should request copies of any decision on the 
matter or other changes to his service personnel records from 
the veteran or, if necessary, directly from the office of the 
Commandant.  

On several occasions, the veteran reported experiencing 
chemical weapon attacks and floating mine threats while 
serving in Southwest Asia during Operation Desert Storm.  
Service personnel records show that the veteran was assigned 
to Regimental Landing Team 2, a unit of the 4th Marine 
Expeditionary Brigade, embarked aboard USS La Moure County, 
LST-1194 from January 1991 to April 1991.  The veteran did 
not specify the dates of the contended traumatic events.  
However, combat operations during Desert Storm occurred in 
the latter half of March 1991.  Therefore, copies of the deck 
log for USS La Moure County for March 15, 1991 to March 31, 
1991 should be requested to investigate the occurrence of the 
traumatic events.   

Regarding the claims for service connection for psychiatric 
disabilities, to include PTSD, the veteran submitted a 
September 2007 letter from a VA Persian Gulf Examination 
physician that indicated the veteran had been diagnosed with 
PTSD and depression.  In correspondence in October 2007, the 
veteran stated that he was receiving outpatient treatment at 
a VA clinic in Biloxi, Mississippi for PTSD.  Clinical 
records of the Persian Gulf Registry examination and VA 
outpatient mental health records since June 2006 are 
necessary to decide the claim.  

Regarding the increased rating for pes planus and toe 
arthritis, the most recent VA examination was in February 
2006 when an examiner found no deficit in gait or ability to 
walk.  In correspondence in April 2006, the veteran indicated 
that his foot disorder interfered with his function at work.  
In correspondence in April 2007, he stated that he 
experienced hives and blisters on his feet that affected his 
ability to walk.   As there is new lay evidence of more 
severe foot symptoms that affect function, VA outpatient 
treatment records since February 2006 and an additional 
examination are necessary to determine the current status of 
the foot disorder.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) set forth specific VCAA notification 
requirements for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  As the VCAA notice letter 
furnished to the veteran in February 2006 in the present case 
does not comply with the Court's holding in Vazquez-Flores, a 
corrective VCAA notification letter should be issued to him 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for an 
increased rating for the 
service-connected pes planus with 
traumatic arthritis of both great toes, 
the veteran should be provided with VCAA 
notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).  

2.  Request that the veteran clarify his 
desire for a hearing before the Board on 
any of the issues on appeal. 

3.  Request records of all relevant VA 
outpatient psychiatric and foot treatment 
that the veteran has received at the VA 
Medical Center in Biloxi, Mississippi 
since June 2006.  Associate any records 
obtained with the claims file.  

4.  Request that the veteran provide a 
copy of any changes to his service 
personnel records approved by Commandant 
of the Marine Corps including the award 
of the Combat Action Ribbon.  In the 
alternative, request that the veteran 
authorize the release of any private 
information and request the results of 
the review directly from the Commandant 
of the Marine Corps, Code-OLAC, 
Department of the Navy, Washington, D.C. 
20380.  

5.  Request from the United States Army 
and Joint Service Records Research Center 
(JSRRC) copies of the deck log for USS La 
Moure County, LST-1194, for March 15, 
1991 to March 31, 1991.  Associate any 
records obtained with the claims file. 

Based on information in the veteran's 
statements, also ask the JSRRC to provide 
information to corroborate his claimed 
in-service stressors.  The JSRRC's 
response should be included in the claims 
folder.  If the JSRRC is not asked for 
stressor verification, the reason(s) for 
not asking for stressor verification 
(e.g., insufficient information for 
stressor verification) should be 
documented in the veteran's claims 
folder.  

6.  Then make a specific determination as 
to whether the veteran was exposed to 
combat and/or stressor(s) in service and, 
if so, the nature of the specific 
stressor(s).  In reaching these 
determinations, address any credibility 
questions raised by the record.  

7.  Schedule the veteran for a VA 
psychiatric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's mental health status and an 
opinion as to whether he has a diagnosed 
psychiatric disability other than PTSD 
that is associated in any way to his 
active service.  

In addition, ask the examiner to express 
an opinion as to whether the veteran has 
PTSD as a result of a verified 
stressor(s).  Inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

8.  Schedule the veteran for a VA 
examination of his feet.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral pes planus and 
arthritis of the toes including the 
impact of the disability on the veteran's 
occupation and daily activities.  

9.  Then, readjudicate the claims for a 
disability rating greater than 10% for 
pes planus with traumatic arthritis of 
both great toes and for service 
connection for a psychiatric disability, 
to include PTSD.  If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

